DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species i) dendrimers, ii) cowpea mosaic virus, and iii) ovarian cancer in the reply filed on August 30, 2021 is acknowledged.

Specification
Applicant should update the first paragraph of the specification to provide the correct continuing information.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The abstract is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Objections
Claim 20 is objected to because of the following informalities:  It appears claim 20 should recite “disassembles” instead of “disassembling”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating ovarian cancer using cowpea mosaic virus (CPMV) , does not reasonably provide enablement for a method of treating any known type of cancer using any known type of plant virus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
	Nature of the invention.  The claims are drawn to a method of treating cancer in a subject in need thereof, the method comprising: 
	administering in situ to cancer cells of the subject a nanoparticle construct, the nanoparticle construct comprising: 

	a plurality of nanoparticles having a different surface charge than the plant virus or virus-like particles electrostatically coupled to the plant virus or virus- like particles.
	Breadth of the claims.  The claims are very broad, encompassing a method of treating any type of cancer in a subject in need thereof, by administering in situ to cancer cells of the subject a nanoparticle construct comprising: 
	a plurality of any type of plant virus or virus-like particles electrostatically associated with the nanoparticles.
	Guidance in the specification and working examples.  One working example is provided in the specification showing the activity of CPMV-G4 aggregates against ovarian cancer cells in a syngeneic mouse model.  The CPMV-G4 aggregates were able to delay ovarian cancer growth in the treated mice.  No working examples are disclosed demonstrating the effectiveness of CPMV-G4 against other types of cancer, and there are no working examples demonstrating the effectiveness of other plant viruses against any type of cancer.
	Predictability of the art.  In the instant application, applicant has not disclosed or shown the effectiveness of CPMV-G4 against other types of cancer, and applicant has not disclosed or shown the effectiveness of other plant viruses against any type of cancer.  There are many different plant viruses that are 
	Amount of experimentation.  It is not known whether the disclosed CPMV-G4 has any effect against cancers other than ovarian cancer, and it is not known if another plant virus has an effect against any cancer.
	Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to practice the claimed method.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648